             Case 1:21-cv-07053 Document 1 Filed 08/20/21 Page 1 of 21




Evan J. Smith
BRODSKY & SMITH, LLC
240 Mineola Boulevard
First Floor
Mineola, NY 11501
Telephone:    516.741.4977
Facsimile:    516.741.0626
esmith@brodskysmith.com

Attorneys for Plaintiff

                               UNITED STATES DISTRICT COURT

                              SOUTHERN DISTRICT OF NEW YORK

 CATHERINE NICHOLS,
                                                        Case No.:
                             Plaintiff,
                                                        COMPLAINT FOR:
             v.
                                                        (1) Violation of § 14 (a) of the Securities
 WELBILT, INC., WILLIAM C. JOHNSON,                         Exchange Act of 1934
 CYNTHIA M. EGNOTOVICH, DINO J.                         (2) Violation of § 20(a) of the Securities
 BIANCO, JOAN K. CHOW, JANICE L.                            Exchange Act of 1934
 FIELDS, BRIAN R. GAMACHE, and
 ANDREW LANGHAM,                                        DEMAND FOR JURY TRIAL

                             Defendants.


       Plaintiff, Catherine Nichols (“Plaintiff”), by and through her attorneys, alleges upon

information and belief, except for those allegations that pertain to her, which are alleged upon

personal knowledge, as follows:

                                   SUMMARY OF THE ACTION

       1.         Plaintiff brings this action against Welbilt, Inc. (“Welbilt” or the “Company”), and

the Company’s Board of Directors (the “Board” or the “Individual Defendants”, collectively with

the Company, the “Defendants”) for violations of § 14(a) and 20(a) of the Securities Exchange Act

of 1934 (the “Exchange Act”) as a result of efforts to sell the Company, through merger vehicles,

Ascend Merger Corp. (“Merger Sub”), and Ali Group North America Corporation (“Acquirer”) to

Ali Holding S.R.L. (“Parent” and together with Merger Sub and Acquirer, “Ali”) as a result of an




                                                  -1-
               Case 1:21-cv-07053 Document 1 Filed 08/20/21 Page 2 of 21




unfair process, and to enjoin an upcoming stockholder vote on an all cash proposed transaction

(the “Proposed Transaction”).

       2.       The terms of the Proposed Transaction were memorialized in an July 14, 2021,

filing with the Securities and Exchange Commission (“SEC”) on Form 8-K attaching the definitive

Agreement and Plan of Merger (the “Merger Agreement”). Under the terms of the Merger

Agreement, Welbilt will become an indirect wholly-owned subsidiary of Acquirer, a subsidiary of

the Ali. Welbilt public stockholders will receive, in exchange for each share of Welbilt common

stock they own, $24.00 in cash. Welbilt shareholders will thereafter be frozen out completely of

any ownership interest in the surviving company.

       3.       Thereafter, on August 10, 2021, Welbilt filed a Preliminary Proxy Statement on

form PREM14A with the SEC in support of the Proposed Transaction (the “Preliminary Proxy

Statement”).

       4.       The Proposed Transaction is unfair for a number of reasons. Significantly, the

Preliminary Proxy Statement describes an insufficient process in which the Board rushed through

a sales process in which the Board failed to conduct a proper market check, resulting in the entry

into a previous merger agreement with Middleby Corporation and its affiliates (the “Middleby

Transaction”), which was terminated in favor of the Proposed Transaction, triggering the payment

of a hefty termination fee by the Company.

       5.       It appears as though the Board has entered into the Proposed Transaction to procure

for themselves and senior management of the Company significant and immediate benefits. For

instance, pursuant to the terms of the Merger Agreement, upon the consummation of the Proposed

Transaction, Company Board Members and executive officers will be able to exchange all

Company equity awards for the merger consideration.

       6.       In violation of the Exchange Act Defendants caused to be filed the materially

deficient Preliminary Proxy Statement on August 10, 2021 with the SEC in an effort to solicit




                                               -2-
               Case 1:21-cv-07053 Document 1 Filed 08/20/21 Page 3 of 21




Plaintiff to vote her Welbilt shares in favor of the Proposed Transaction. The Preliminary Proxy

Statement is materially deficient, deprives Plaintiff of the information necessary to make an

intelligent, informed and rational decision of whether to vote in favor of the Proposed Transaction.

As detailed below, the Preliminary Proxy Statement omits and/or misrepresents material

information concerning, among other things: (a) the sales process and in particular certain conflicts

of interest for management; (b) the financial projections for Welbilt, provided by Welbilt to the

Company’s financial advisor Morgan Stanley & Co. LLC (“Morgan Stanley”); and (c) the data

and inputs underlying the financial valuation analyses, if any, that purport to support the fairness

opinions created by Morgan Stanley and provided to the Board

       7.       Accordingly, this action seeks to enjoin the Proposed Transaction.

       8.       Absent judicial intervention, the Proposed Transaction will be consummated,

resulting in irreparable injury to Plaintiff. This action seeks to enjoin the Proposed Transaction or.

                                             PARTIES

       9.       Plaintiff is a citizen of Florida and, at all times relevant hereto, has been a Welbilt

stockholder.

       10.      Defendant Welbilt provides the world’s top chefs, premier chain operators and

growing independents with industry-leading equipment and solutions. Welbilt is incorporated

under the laws of the State of Delaware and has its principal place of business at 2227 Welbilt

Boulevard, New Port Richey, Florida 34655. Shares of Welbilt common stock are traded on the

NYSE under the symbol “WBT.”

       11.      Defendant William C. Johnson ("Johnson") has been a Director of the Company at

all relevant times. In addition, Johnson serves as the Company’s President and Chief Executive

Officer (“CEO”).




                                                 -3-
             Case 1:21-cv-07053 Document 1 Filed 08/20/21 Page 4 of 21




       12.        Defendant Cynthia M. Egnotovich ("Egnotovich") has been a director of the

Company at all relevant times. In addition, Egnotovich serves and the Company’s Chairperson of

the Board.

       13.        Defendant Dino J. Bianco (“Bianco") has been a director of the Company at all

relevant times.

       14.        Defendant Joan K. Chow ("Chow") has been a director of the Company at all

relevant times.

       15.        Defendant Janice L. Fields (“Fields”) has been a director of the Company at all

relevant times.

       16.        Defendant Brian R. Gamache (“Gamache”) has been a director of the Company at

all relevant times.

       17.        Defendant Andrew Langham (“Langham”) has been a director of the Company at

all relevant times.

       18.        Defendants identified in ¶¶ 11 - 17 are collectively referred to as the “Individual

Defendants.”

       19.        Non-Party Parent is an Italian private company that provides general management

and consulting services. The Company offers administration of work, outplacement, corporate

welfare, permanent selection, training, and human resource consulting services.            Parent is

headquartered in Milan, Italy.

       20.        Non-Party Merger Sub and Non-Party Acquirer are wholly owned subsidiary of

Ali and a party to the Merger Agreement, created to effectuate the Proposed Transaction.

                                   JURISDICTION AND VENUE

       21.        This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and Section 20(a) of the Exchange Act. This action is not a collusive

one to confer jurisdiction on a court of the United States, which it would not otherwise have.




                                                 -4-
              Case 1:21-cv-07053 Document 1 Filed 08/20/21 Page 5 of 21




        22.     Personal jurisdiction exists over each defendant either because the defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        23.     Venue is proper in this District pursuant to 28 U.S.C. § 1391, because each of the

Individual Defendants, as Company officers or directors, has extensive contacts within this

District; for example, the Company’s stock trades on the New York Stock Exchange which is

headquartered in this District.

                                  SUBSTANTIVE ALLEGATIONS

Company Background

        24.     Welbilt, designs, manufactures, and supplies foodservice equipment for

commercial foodservice market worldwide. The Company offers commercial upright and

undercounter refrigerators and freezers, blast freezers and chillers, and cook-chill systems under

the Delfield brand; and walk-in refrigerators, coolers and freezers, and prefabricated cooler and

freezer panels under the Kolpak brand. It also provides traditional, combination, convection,

conveyor, and rapid-cooking ovens, and range and grill products under the Convotherm, Garland,

Lincoln, and Merrychef brands; fryers and frying systems under the Frymaster brand; and steam

equipment under the Cleveland brand. In addition, the company offers cafeteria and buffet

equipment stations, bins, boxes, warming cabinets, warmers, display and deli cases, and insulated

and refrigerated salad and food bars under the Delfield, Merco, and other brand names; beverage

dispensers, blended ice machines, ice/beverage dispensers, beer coolers, post-mix dispensing

valves, backroom equipment, and support system components and related equipment; ice machines

under the Manitowoc and other brand names; coffee equipment under the Crem brand name; and

other beverage-related products under the Multiplex and Manitowoc brand names. Further, it

provides after-market parts, and installation and start-up, and preventative maintenance services;
spare parts supply for Welbilt products under the KitchenCare brand; designed kitchens under




                                                 -5-
             Case 1:21-cv-07053 Document 1 Filed 08/20/21 Page 6 of 21




FitKitchen brand; and KitchenConnect, a cloud based-application. It supplies its products to full-

service restaurants, quick-service restaurant chains, hotels, resorts, cruise ships, caterers,

supermarkets, convenience stores, hospitals, schools, and other institutions through dealers and

distributors. The Company was formerly known as Manitowoc Foodservice, Inc. and changed its

name to Welbilt, Inc. in February 2017. Welbilt, Inc. was founded in 1864 and is headquartered in

New Port Richey, Florida.

       25.     The Company reported positive financial results in its most recent Press Release

for the Fourth Quarter and Full Year 2020 Financial Results. For example, the Company reported

net sales of $1.153 billion, adjusted EBITDA of $170.9 million and Net earnings were $20.2

million compared to net earnings of $18.4 million in the prior year.

       26.     Speaking on the positive results, Defendant CEO Johnson commented in the

February 25, 2021 Press Release, “‘We are pleased with our fourth quarter operating results as our

sales, margins and cash flow all improved sequentially from the third quarter as the commercial

foodservice industry continued to gradually recover. We are particularly pleased that our Adjusted

Operating EBITDA margin exceeded last year's level despite the dilutive effect of the sales decline,

and that our free cash flow was higher than last year's fourth quarter. Both of these are attributable

to the improvements we have made to date as part of our Business Transformation Program

("Transformation Program") and through the cost containment actions we put in place earlier in

the year that continued to benefit us in the fourth quarter.’”

       27.     The impressive financials and optimism are not an anomaly, but rather, are

indicative of a trend of continued success and future potential success by Welbilt. Clearly, the

Company is likely to have tremendous future success and should command a much higher

consideration than the amount contained within the Proposed Transaction.

       28.     Despite this potential, the Individual Defendants have caused Welbilt to enter into

the Proposed Transaction for insufficient consideration.




                                                -6-
              Case 1:21-cv-07053 Document 1 Filed 08/20/21 Page 7 of 21




The Flawed Sales Process

        29.    As detailed in the Preliminary Proxy Statement, the process deployed by the

Individual Defendants was flawed and inadequate, was conducted out of the self-interest of the

Individual Defendants, and was designed with only one concern in mind – to effectuate a sale of

the Company by any means possible no matter the price.

        30.    First, the Preliminary Proxy Statement notes that neither the Company nor anyone

on its behalf conducted a market check for potentially interested third parties at any point during

the sales process, including in the lead up to the Middleby Transaction.

        31.    Such an oversight clearly led to the Company missing out on a potentially beneficial

bidding war, as evidenced by the rise of the Proposed Transaction after the Middleby Transaction

had been entered into by the Company. This glaring oversight has caused the Board to not only

lose out on the potential for such a bidding war, but has required the Company to pay the costly

termination fee associated with the Middleby Transaction.

        32.    Furthermore, while the Preliminary Proxy Statement does make reference to the

“Transaction Committee” of the Board, it fails to indicate what specific powers this committee had

in relation to approval of any potential agreement.

        33.    In addition, the Preliminary Proxy Statement is silent as to the nature of the

confidentiality agreement entered into between the Company and Ali, whether this agreement

differed from any other agreement with potentially interested third parties (including those not

specifically mentioned by the Preliminary Proxy Statement) and if so in what way.

        34.    The Preliminary Proxy Statement also fails to provide sufficient information

regarding the terms of any such included “don’t-ask, don’t-waive” provisions or standstill

provisions in any of the confidentiality agreements entered into between the Company on the one

hand and any interested third party, including Ali, on the other during the sales process, including

information relating to the specific conditions, if any, under which such provisions would fall

away.




                                               -7-
             Case 1:21-cv-07053 Document 1 Filed 08/20/21 Page 8 of 21




       35.     It is not surprising, given this background to the overall sales process, that it was

conducted in a completely inappropriate and misleading manner.

The Proposed Transaction

       36.     On July 14, 2021, Ali and Welbilt issued a joint press release announcing the

Proposed Transaction. The press release stated, in relevant part:

       CHICAGO and NEW PORT RICHEY, Fla. – July 14, 2021 – Ali Holding S.r.l.
       (“Ali Group”), one of the largest and most diversified global leaders in the
       foodservice equipment industry, and Welbilt, Inc. (NYSE:WBT) today announced
       that they have entered into a definitive merger agreement under which Ali Group
       will acquire Welbilt in an all-cash transaction for $24.00 per share, or
       approximately $3.5 billion in aggregate equity value and $4.8 billion in enterprise
       value. The merger agreement has been unanimously approved by the boards of
       directors of both companies.

       “We are pleased to announce this agreement with Welbilt and look forward to
       combining our highly complementary brands to create a comprehensive product
       portfolio and enhance our global footprint,” said Filippo Berti, Ali Group Chairman
       and Chief Executive Officer. “We have long admired Welbilt’s heritage, breadth of
       products, brand strength and management team, and together we will have an
       expanded range of innovative products. The transaction marks a significant
       milestone in Ali Group’s history and will position us to better serve our customers
       and capitalize on attractive growth opportunities. We are excited to welcome
       Welbilt and its employees to the Ali Group family as we strengthen our global
       presence and continue to build on our culture of quality and innovation.”

       “We are excited to reach this agreement with Ali Group, which delivers outstanding
       value to Welbilt shareholders, provides new opportunities for Welbilt employees
       and enables Welbilt to benefit from the expertise and resources of Ali Group,” said
       Bill Johnson, Welbilt’s President and Chief Executive Officer. “This transaction
       provides a compelling and certain cash value to Welbilt shareholders at an attractive
       premium and will create a global leader in the foodservice equipment and solutions
       industry with a full range of connectable foodservice solutions for our customers. I
       want to thank each of our employees for their hard work and dedication to the
       success of Welbilt, which has positioned us to reach this agreement today. On
       behalf of the Welbilt Board and management team, we are excited to work closely
       with Filippo and the Ali Group team as we bring our companies together.”

       In addition, Carl C. Icahn (and affiliates), who owns 7.7% of Welbilt stock, has
       entered into a support agreement in favor of the transaction.

       Approvals and Timing




                                               -8-
              Case 1:21-cv-07053 Document 1 Filed 08/20/21 Page 9 of 21




        The transaction, which is not conditioned on financing, is expected to close in early
        2022, subject to the satisfaction of customary closing conditions, including the
        approval of Welbilt shareholders. Upon completion of the transaction, Welbilt’s
        shares will no longer trade on The New York Stock Exchange.

        Welbilt today also confirmed that it has terminated the previous merger agreement
        entered into with The Middleby Corporation (“Middleby”) on April 20, 2021. Per
        the terms of the Middleby merger agreement, Ali Group has paid Middleby a $110
        million termination fee on Welbilt’s behalf as agreed to in the Ali Group merger
        agreement. In light of the termination of the agreement with Middleby, Welbilt is
        cancelling its July 21, 2021, special stockholder meeting to approve the Middleby
        transaction. Welbilt expects to announce a special stockholder meeting to approve
        the Ali Group transaction at a later date.

        Advisors

        Goldman Sachs & Co. LLC has acted as Ali Group’s exclusive financial advisor
        with financing provided by Goldman Sachs International and Mediobanca, and
        Alston & Bird is acting as legal advisor. Morgan Stanley & Co. LLC is serving as
        exclusive financial advisor to Welbilt, and Gibson, Dunn & Crutcher LLP is serving
        as legal counsel.


Potential Conflicts of Interest

        37.      The breakdown of the benefits of the deal indicate that Welbilt insiders are the

primary beneficiaries of the Proposed Transaction, not the Company’s public stockholders such as

Plaintiff. The Board and the Company’s executive officers are conflicted because they will have

secured unique benefits for themselves from the Proposed Transaction not available to Plaintiff as
a public stockholder of Welbilt.

        38.      Notably, Company insiders, currently own large, illiquid portions of Company

stock that will be exchanged for the merger consideration upon the consummation of the Proposed

Transaction. However, while the Preliminary Proxy Statement provides the following, it fails to

disclose an accounting of how much merger consideration these ownership amounts will be

exchanged for upon the consummation of the Proposed Transaction:
                                                                   Number of Shares   Percent of Shares
                                                                     Beneficially       Beneficially
Name                                                                   Owned               Owned
Cynthia M. Egnotovich (1)                                               124,318                 *
Dino J. Bianco                                                           39,886                 *




                                                -9-
                Case 1:21-cv-07053 Document 1 Filed 08/20/21 Page 10 of 21




Joan K. Chow                                                                           51,908                   *
Janice L. Fields (2)                                                                   19,473                   *
Brian R. Gamache (3)                                                                   35,853                   *
Andrew Langham                                                                         34,972                   *
William C. Johnson (4)                                                                131,041                   *
Martin Agard (5)                                                                       67,257                   *
Josef Matosevic                                                                       185,804                   *
Joel H. Horn (6)                                                                       77,290                   *
Richard N. Caron (7)                                                                  106,066                   *
Jennifer Gudenkauf (8)                                                                   8,038                  *
All current directors and executive officers as a group (11 persons) (9)              696,102                   *
Carl C. Icahn (10)                                                                11,150,368              7.84%
c/o Icahn Associates Holding LLC
767 Fifth Avenue, 47 th Floor
New York, NY 10153
The Vanguard Group, Inc. (11)                                                     11,120,683              7.82%
100 Vanguard Boulevard
Malvern, PA 19355
Invesco, Ltd. (12)                                                                10,016,888              7.05%
1555 Peachtree Street NE, Suite 1800
Atlanta, GA 30309
BlackRock, Inc. (13)                                                                9,525,026             6.70%
55 East 52nd Street
New York, NY 10055


          39.        Moreover, upon the consummation of the Proposed Transaction, the Preliminary

Proxy Statement indicates that each outstanding Company stock option, restricted share, or other

equity award will be canceled and converted into the right to receive certain consideration

according to the merger agreement as follows:
                                                  Number of Shares Subject to
                                                                                 Estimated Value of   Estimated Value of
                                                Vested Stock    Unvested Stock      Vested Stock       Unvested Stock
e of Named Executive Officer                    Options (#)      Options (#)         Options ($)          Options ($)

William C. Johnson                                77,492          219,522            725,363             2,078,427
Martin Agard                                      16,133            54,269           138,373               502,059
Joel Horn                                         55,342            38,901           393,540               348,875
Richard N. Caron                                  69,674            39,134           520,194               352,410
Jennifer Gudenkauf                                 2,051            16,961            20,489               161,226




                                                       - 10 -
                Case 1:21-cv-07053 Document 1 Filed 08/20/21 Page 11 of 21



                                                             Number of Shares Subject to     Estimated Value of Unvested
Name of Executive Officer or Director                        Unvested Company RSUs (#)           Company RSUs ($)

Named Executive Officer:
William C. Johnson                                                    113,441                          2,722,584
Martin Agard                                                          110,431                          2,650,344
Joel Horn                                                              31,030                            744,720
Richard N. Caron                                                       31,386                            753,264
Jennifer Gudenkauf                                                     10,004                            240,096
Director:
Cynthia M. Egnotovich                                                   8,174                            196,176
Dino J. Bianco                                                          8,174                            196,176
Joan K. Chow                                                            8,174                            196,176
Janice L. Fields                                                        8,174                            196,176
Brian R. Gamache                                                        8,174                            196,176
Andrew Langham                                                          8,174                            196,176


                                                             Number of Shares Subject to     Estimated Value of Unvested
Name of Executive Officer                                    Unvested Company PSUs (#)            Company PSUs ($)

William C. Johnson                                                    680,644                         16,335,456
Martin Agard                                                          162,520                           3,900,480
Joel Horn                                                             109,896                           2,637,504
Richard N. Caron                                                      112,036                           2,688,864
Jennifer Gudenkauf                                                     47,452                           1,138,848


          40.        In addition, certain employment agreements with certain Welbilt executives, entitle

such executives to severance packages should their employment be terminated under certain
circumstances. These ‘golden parachute’ packages are significant, and will grant each director or

officer entitled to them millions of dollars, compensation not shared by Plaintiff and will be paid

out as follows:
                                                                                             Welfare
                                                        Cash ($)(1)      Equity ($)(2)     Benefits ($)(3)     Total ($)

William C. Johnson                                      6,437,541        21,136,467          68,247          27,642,255
Martin Agard                                            2,493,350         7,052,883          46,394           9,592,627
Joel Horn                                               1,659,000         3,731,099          46,787           5,436,886
Richard N. Caron                                        1,591,850         3,794,538          45,041           5,431,429
Jennifer Gudenkauf                                      1,402,250         1,540,170          26,071           2,968,491




                                                    - 11 -
              Case 1:21-cv-07053 Document 1 Filed 08/20/21 Page 12 of 21




        41.     The Preliminary Proxy Statement also fails to adequately disclose communications

regarding post-transaction employment during the negotiation of the underlying transaction must

be disclosed to stockholders. Communications regarding post-transaction employment during the

negotiation of the underlying transaction must be disclosed to stockholders. This information is

necessary for Plaintiff to understand potential conflicts of interest of management and the Board,

as that information provides illumination concerning motivations that would prevent fiduciaries

from acting solely in the best interests of the Company’s stockholders.

        42.     Thus, while the Proposed Transaction is not in the best interests of Welbilt, Plaintiff

or Company stockholders, it will produce lucrative benefits for the Company’s officers and

directors.

The Materially Misleading and/or Incomplete Preliminary Proxy Statement

        43.     On August 10, 2021, the Welbilt Board caused to be filed with the SEC a materially

misleading and incomplete Preliminary Proxy Statement that, in violation of the Exchange Act,

failed to provide Plaintiff in her capacity as a Company stockholder with material information

and/or provides materially misleading information critical to the total mix of information available

to Plaintiff concerning the financial and procedural fairness of the Proposed Transaction.

        Omissions and/or Material Misrepresentations Concerning the Sales Process leading up

        to the Proposed Transaction

        44.     Specifically, the Preliminary Proxy Statement fails to disclose material information

concerning the process conducted by the Company and the events leading up to the Proposed

Transaction. In particular, the Preliminary Proxy Statement fails to disclose:

                a. The specific reasoning as to why no market check for potentially interested third

                   parties was conducted by the Board, or anyone on its behalf, during the sales

                   process, including prior to and after entry into the Middleby Transaction;

                b. The specific powers of the Transaction Committee, including if it had the ability

                   to veto potential strategic alternatives;




                                                - 12 -
             Case 1:21-cv-07053 Document 1 Filed 08/20/21 Page 13 of 21




               c. Whether the confidentiality agreements entered into by the Company with Ali

                  differed from any other unnamed confidentiality agreement entered into

                  between the Company and potentially interested third parties, and if so, in what

                  way;

               d. All specific conditions under which any standstill provision contained in any

                  entered confidentiality agreement entered into between the Company and

                  potentially interested third parties throughout the sales process, including Ali,

                  would fall away; and

               e. Communications      regarding    post-transaction   employment        during   the

                  negotiation of the underlying transaction must be disclosed to stockholders.

                  Communications      regarding    post-transaction   employment        during   the

                  negotiation of the underlying transaction must be disclosed to stockholders.

                  This information is necessary for stockholders to understand potential conflicts

                  of interest of management and the Board, as that information provides

                  illumination concerning motivations that would prevent fiduciaries from acting

                  solely in the best interests of Plaintiff and Company stockholders.

       Omissions and/or Material Misrepresentations Concerning Welbilt’s Financial

       Projections

       45.     The Preliminary Proxy Statement fails to provide material information concerning

financial projections for Welbilt provided by Welbilt management and relied upon by Morgan

Stanley in their analyses. The Preliminary Proxy Statement discloses management-prepared

financial projections for the Company which are materially misleading.

       46.     The Preliminary Proxy Statement should have, but fails to provide, certain

information in the projections that Welbilt management provided to the Board and Morgan

Stanley. Courts have uniformly stated that “projections … are probably among the most highly-

prized disclosures by investors. Investors can come up with their own estimates of discount rates
or [] market multiples. What they cannot hope to do is replicate management’s inside view of the




                                              - 13 -
             Case 1:21-cv-07053 Document 1 Filed 08/20/21 Page 14 of 21




company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del.

Ch. 2007).

       47.     With regard to the “Management Forecasted Financial Information” projections

the Preliminary Proxy Statement fails to disclose material line items for the following metrics:

               a. Adjusted EBITDA (burdened by SBC), including the underlying necessary

                   inputs and assumptions of: GAAP operating income, depreciation and

                   amortization expense, certain other one-time items such as restructuring

                   activities and Welbilt’s Business Transformation Program expense and certain

                   other items (including what specific “certain other items” were utilized); and

               b. Unlevered Free Cash Flow, including the all specific underlying inputs and

                   assumptions used to calculate this metric.

       48.     With regard to the “April 2021 Consensus Forecasted Financial Information”

projections the Preliminary Proxy Statement fails to disclose material line items for the following

metrics:

               a. Adjusted EBITDA (burdened by SBC), including the underlying necessary

                   inputs and assumptions of: GAAP operating income, depreciation and

                   amortization expense; and

               b. Unlevered Free Cash Flow, including the all specific underlying inputs and

                   assumptions used to calculate this metric.

       49.     With regard to the “July 2021 Consensus Forecasted Financial Information”

projections the Preliminary Proxy Statement fails to disclose material line items for the following

metrics:

               a. Adjusted EBITDA (burdened by SBC), including the underlying necessary

                   inputs and assumptions of: GAAP operating income, depreciation and

                   amortization expense; and

               b. Unlevered Free Cash Flow, including the all specific underlying inputs and
                   assumptions used to calculate this metric




                                               - 14 -
             Case 1:21-cv-07053 Document 1 Filed 08/20/21 Page 15 of 21




       50.     The Preliminary Proxy Statement also fails to disclose a reconciliation of all non-

GAAP to GAAP metrics utilized in the projections.

       51.     This information is necessary to provide Plaintiff in her capacity as a Company

stockholder a complete and accurate picture of the sales process and its fairness. Without this

information, Plaintiff is not fully informed as to Defendants’ actions, including those that may

have been taken in bad faith, and cannot fairly assess the process.

       52.     Without accurate projection data presented in the Preliminary Proxy Statement,

Plaintiff is unable to properly evaluate the Company’s true worth, the accuracy of Morgan

Stanley’s financial analyses, or make an informed decision whether to vote in favor of the Proposed

Transaction. As such, the Board has violated the Exchange Act by failing to include such

information in the Preliminary Proxy Statement.

       Omissions and/or Material Misrepresentations Concerning the Financial Analyses by

       Morgan Stanley

       53.     In the Preliminary Proxy Statement, Morgan Stanley describes its fairness opinion

and the various valuation analyses performed to render such opinion. However, the descriptions

fail to include necessary underlying data, support for conclusions, or the existence of, or basis for,

underlying assumptions. Without this information, one cannot replicate the analyses, confirm the

valuations or evaluate the fairness opinion.

       54.     With respect to the Public Trading Comparables Analysis the Preliminary Proxy

Statement fails to disclose the following:

               a. The specific inputs and assumptions used to determine the selected reference

                   range of AV/2021E EBITDA (burdened by SBC) of 15.0x–17.0x; and

               b. The specific inputs and assumptions used to determine the selected reference

                   range of AV/2022E EBITDA (burdened by SBC) of 12.0x–14.0x.

       55.     With respect to the Discounted Cash Flow Analysis the Preliminary Proxy

Statement fails to disclose the following:




                                                - 15 -
             Case 1:21-cv-07053 Document 1 Filed 08/20/21 Page 16 of 21




               a. The specific inputs and assumptions used to determine Welbilt’s unlevered free

                   cash flows, including specifically: one-time costs including business

                   optimization and restructuring costs, depreciation and amortization to arrive at

                   EBIT, taxes, depreciation and amortization, capital expenditures, change in net

                   working capital (including in the Management Forecasted Financial

                   Information only, changes in other operating assets and liabilities), and deferred

                   income taxes;

               b. The specific inputs and assumptions used to determine the utilized range of

                   terminal growth rates of 2.5% to 3.5%;

               c. The specific inputs and assumptions used to determine the utilized discount rate

                   range of 8.6% to 9.8%;

               d. Welbilt’s weighted average cost of capital; and

               e. The specific inputs and assumptions used to determine the Welbilt’s weighted

                   average cost of capital, including but not limited to: market risk premium, risk-

                   free rate, predicted beta, pre-tax cost of debt, effective tax rate as provided by

                   Welbilt management, debt to total capitalization, and the sensitivity adjustment

                   around the estimated cost of equity.

       56.     With respect to the Discounted Equity Value Analysis the Preliminary Proxy

Statement fails to disclose the following:

               a. The specific inputs and assumptions used to determine the selected AV/NTM

                   EBITDA multiple rate range of 11.0x to 13.0x;

               b. The specific inputs and assumptions used to determine the utilized discount rate

                   of 12.8%; and

               c. Welbilt’s cost of equity.

       57.     With respect to the Discounted Analysts’ Future Price Targets analysis the

Preliminary Proxy Statement fails to disclose the following:
               a. The amount of equity research analyst targets used;




                                               - 16 -
             Case 1:21-cv-07053 Document 1 Filed 08/20/21 Page 17 of 21




               b. The identity of the equity research analysts that prepared the targets;

               c. The specific inputs and assumptions used to determine the utilized discount rate

                   of 12.8%;

               d. Welbilt’s cost of equity.

       58.     These disclosures are critical for Plaintiff to be able to make an informed decision

on whether to vote in favor of the Proposed Transaction.

       59.     Without the omitted information identified above, Plaintiff is missing critical

information necessary to evaluate whether the proposed consideration truly maximizes her value

and serves her interest as a stockholder. Moreover, without the key financial information and

related disclosures, Plaintiff cannot gauge the reliability of the fairness opinion and the Board’s

determination that the Proposed Transaction is in her best interests as a public Welbilt stockholder.

As such, the Board has violated the Exchange Act by failing to include such information in the

Preliminary Proxy Statement.

                                          FIRST COUNT

                        Violations of Section 14(a) of the Exchange Act

                                     (Against All Defendants)

       60.     Plaintiff repeats all previous allegations as if set forth in full herein.

       61.     Defendants have disseminated the Preliminary Proxy Statement with the intention

of soliciting stockholders, including Plaintiff, to vote their shares in favor of the Proposed

Transaction.

       62.     Section 14(a) of the Exchange Act requires full and fair disclosure in connection

with the Proposed Transaction. Specifically, Section 14(a) provides that:

       It shall be unlawful for any person, by the use of the mails or by any means or

       instrumentality of interstate commerce or of any facility of a national securities

       exchange or otherwise, in contravention of such rules and regulations as the

       [SEC] may prescribe as necessary or appropriate in the public interest or for the
       protection of investors, to solicit or to permit the use of her name to solicit any




                                                - 17 -
             Case 1:21-cv-07053 Document 1 Filed 08/20/21 Page 18 of 21




       proxy or consent or authorization in respect of any security (other than an

       exempted security) registered pursuant to section 78l of this title.

       63.     As such, SEC Rule 14a-9, 17 C.F.R. 240.14a-9, states the following:

       No solicitation subject to this regulation shall be made by means of any proxy

       statement, form of proxy, notice of meeting or other communication, written or

       oral, containing any statement which, at the time and in the light of the

       circumstances under which it is made, is false or misleading with respect to any

       material fact, or which omits to state any material fact necessary in order to

       make the statements therein not false or misleading or necessary to correct any

       statement in any earlier communication with respect to the solicitation of a

       proxy for the same meeting or subject matter which has become false or

       misleading.

       64.     The Preliminary Proxy Statement was prepared in violation of Section 14(a)

because it is materially misleading in numerous respects and omits material facts, including those

set forth above. Moreover, in the exercise of reasonable care, Defendants knew or should have

known that the Preliminary Proxy Statement is materially misleading and omits material facts that

are necessary to render them non-misleading.

       65.     The Individual Defendants had actual knowledge or should have known of the

misrepresentations and omissions of material facts set forth herein.

       66.     The Individual Defendants were at least negligent in filing a Preliminary Proxy

Statement that was materially misleading and/or omitted material facts necessary to make the

Preliminary Proxy Statement not misleading.

       67.     The misrepresentations and omissions in the Preliminary Proxy Statement are

material to Plaintiff, and Plaintiff will be deprived of her entitlement to decide whether to vote her
shares in favor of the Proposed Transaction on the basis of complete information if such




                                                - 18 -
             Case 1:21-cv-07053 Document 1 Filed 08/20/21 Page 19 of 21




misrepresentations and omissions are not corrected prior to the stockholder vote regarding the

Proposed Transaction

                                        SECOND COUNT

                        Violations of Section 20(a) of the Exchange Act

                               (Against all Individual Defendants)

       68.     Plaintiff repeats all previous allegations as if set forth in full herein.

       69.     The Individual Defendants were privy to non-public information concerning the

Company and its business and operations via access to internal corporate documents, conversations

and connections with other corporate officers and employees, attendance at management and

Board meetings and committees thereof and via reports and other information provided to them in

connection therewith. Because of their possession of such information, the Individual Defendants

knew or should have known that the Preliminary Proxy Statement was materially misleading to

Plaintiff in her capacity as a Company stockholder.

       70.     The Individual Defendants were involved in drafting, producing, reviewing and/or

disseminating the materially false and misleading statements complained of herein. The Individual

Defendants were aware or should have been aware that materially false and misleading statements

were being issued by the Company in the Preliminary Proxy Statement and nevertheless approved,

ratified and/or failed to correct those statements, in violation of federal securities laws. The

Individual Defendants were able to, and did, control the contents of the Preliminary Proxy

Statement. The Individual Defendants were provided with copies of, reviewed and approved,

and/or signed the Preliminary Proxy Statement before its issuance and had the ability or

opportunity to prevent its issuance or to cause it to be corrected.

       71.     The Individual Defendants also were able to, and did, directly or indirectly, control

the conduct of Welbilt’s business, the information contained in its filings with the SEC, and its




                                                - 19 -
             Case 1:21-cv-07053 Document 1 Filed 08/20/21 Page 20 of 21




public statements. Because of their positions and access to material non-public information

available to them but not the public, the Individual Defendants knew or should have known that

the misrepresentations specified herein had not been properly disclosed to and were being

concealed from Plaintiff and Company, and that the Preliminary Proxy Statement was misleading.

As a result, the Individual Defendants are responsible for the accuracy of the Preliminary Proxy

Statement and are therefore responsible and liable for the misrepresentations contained herein.

       72.     The Individual Defendants acted as controlling persons of Welbilt within the

meaning of Section 20(a) of the Exchange Act. By reason of their position with the Company, the

Individual Defendants had the power and authority to cause Welbilt to engage in the wrongful

conduct complained of herein. The Individual Defendants controlled Welbilt and all of its

employees. As alleged above, Welbilt is a primary violator of Section 14 of the Exchange Act and

SEC Rule 14a-9. By reason of their conduct, the Individual Defendants are liable pursuant to

section 20(a) of the Exchange Act

       WHEREFORE, Plaintiff demands injunctive relief, in her favor, and against the

Defendants, as follows:

       A.      Enjoining the Proposed Transaction;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

       setting it aside or awarding rescissory damages to Plaintiff;

       C.      Directing defendants to account to Plaintiff for damages sustained because of the

       wrongs complained of herein;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

       Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.




                                               - 20 -
Case 1:21-cv-07053 Document 1 Filed 08/20/21 Page 21 of 21
